NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10030

                Plaintiff-Appellee,             D.C. No.
                                                2:15-cr-00054-JCM-CWH-1
 v.

CAMERON BELL,                                   MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Cameron Bell appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction

under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United States v.

Aruda, 993 F.3d 797, 799 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Bell challenges the district court’s conclusions that he poses a danger to the

community and that release was unwarranted under the 18 U.S.C. § 3553(a)

factors. The district court did not abuse its discretion in concluding that the

§ 3553(a) factors, including the danger Bell poses to the community in light of the

seriousness of his underlying conviction, weighed against granting relief. See 18

U.S.C. § 3553(a)(2)(A), (C); United States v. Robertson, 895 F.3d 1206, 1213 (9th

Cir. 2018) (a district court abuses its discretion only if its decision is illogical,

implausible, or without support in the record). Moreover, contrary to Bell’s

contention, the court’s explanation was sufficient to show that it had considered the

parties’ arguments and had a reasoned basis for its decision. See Chavez-Meza v.

United States, 138 S. Ct. 1959, 1965 (2018).

       Because we decide this case without reference to the documents at issue in

appellee’s motion for judicial notice, the motion is denied.

       AFFIRMED.




                                            2                                      21-10030